Citation Nr: 1125503	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-07 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a January 2009 rating decision of the VARO in Chicago, Illinois.  The March 2007 rating decision, in part, denied service connection for tinnitus.  The January 2009 rating decision granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective February 13, 2006.  

In a July 2010 supplemental statement of the case (SSOC), the RO in Chicago, Illinois assigned a higher initial 70 percent rating effective February 13, 2006, for the Veteran's service-connected PTSD.  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a Board hearing in April 2011.  A transcript of this hearing is of record.

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected PTSD involves requests for higher ratings following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus did not have its onset during service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a May 2006 letter, prior to the date of the issuance of the appealed March 2007 rating decision.  The May 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a January 2007 VA audio examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The service treatment records contain no treatment for or complaints of hearing loss or tinnitus.  The Veteran's February 1971 separation examination shows that the Veteran indicated that he had not experienced any problems with his ears or his hearing and that his ears were clinically evaluated as normal.

Post-service treatment records begin with a January 2007 VA examination.  The examiner noted that the Veteran's entrance and separation examinations demonstrated normal hearing sensitivities in all frequencies.  The Veteran reported military noise exposure as an infantry cook from weapons, explosions, artillery, mortars, cannons and helicopters.  Following the service, the Veteran worked in a machine shop for a year and reported that this was not noisy.  He then worked for a freight company driving trucks and making deliveries for 31 years.  He reported noise exposure from chainsaws, snowmobiling, power boating, working with power tools and target shooting.  He reported that he had tinnitus for "many years" but could not recall when it began.  The examiner concluded that it was less likely than not that the Veteran's tinnitus was a result of military service as he had a normal sensitivity in both ears at the time of his discharge and there was no documentation in the file that he had hearing complaints during service.

With regard to the three elements of service connection, the Veteran has a present diagnosis of tinnitus.

The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he has reported noise exposure during his service.  Such exposure is presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The remaining question is whether the current tinnitus is the result of service.  The Veteran's claim for service connection for tinnitus must be denied because there is no competent evidence of a medical nexus between the disability and the Veteran's period of service.  

The Board notes that there are no complaints or manifestations of tinnitus while the Veteran was on active duty.  The first evidence of a diagnosis of tinnitus was in the January 2007 VA audio examination report which indicated that the Veteran had tinnitus.  The absence of clinical documentation of tinnitus for many years after service is probative evidence against a service relationship.  See Mense v. Derwinski, 1 Vet. App. 354 (1991). 

The Veteran indicated during his April 2011 hearing that his tinnitus began in service and continued to worsen.  However, his separation examination showed that his audiological evaluation revealed normal hearing and no complaints of tinnitus.  Finally, the evidence shows the Veteran did not report ringing in his ears until January 2007, almost 36 years since separation from active duty.  

Based on this, the Board finds that the Veteran's testimony and statements asserting that his tinnitus symptomatology have existed since discharge from service are not consistent with the remainder of the evidence of record.  While the Veteran is not competent to provide an opinion with regard to the etiology of his tinnitus, he is certainly competent to report his symptoms and medical history.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, these recent statements are directly contradicted by the contemporaneous service and medical evidence of record.  These contemporaneous documents are afforded significant probative weight, since they were created at the time of service or at the time of medical treatment, as compared to statements given many years later.  As a result, this evidence is more probative.  Therefore, continuity of symptomatology since service for tinnitus is not established and service connection cannot be granted on this basis.

Moreover, the only opinion addressing the etiology of the Veteran's tinnitus weighs against the claim.  In the January 2007 VA examination report, the VA examiner determined that the Veteran's tinnitus was not related to the Veteran's time in service as he had a normal sensitivity in both ears at the time of his discharge and there was no documentation in the file that he had hearing complaints during service.  This opinion constitutes the only opinion to address the relationship between the Veteran's current tinnitus and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between tinnitus and service.

As noted above, with regard to any opinion provided by the Veteran, he has not been shown to have the requisite medical training or knowledge to provide a competent opinion as to the etiology of his claimed tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is denied.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim. While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.

At his April 2011 hearing, the Veteran testified that he was most recently hospitalized in October 2010.  However, there are currently no records regarding the Veteran's October 2010 hospitalization as the most recent records are from July 2010.

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected PTSD may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Madison, Wisconsin VA Medical Center (VAMC), and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Additionally, the Board notes that the Veteran's most recent VA examination was in January 2009.  Considering that in October 2010, the Veteran was hospitalized for his PTSD, there is evidence of his disability possibly worsening.

Given the evidence of worsening of the Veteran's PTSD disability since his last VA examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Madison, Wisconsin VAMC all outstanding medical records from July 2010 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist.  The claims files must be made available to and reviewed by the examiner.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examination report should include a discussion of the Veteran's documented psychiatric history and should also address the Veteran's assertions regarding his psychiatric symptoms.  

The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The examiner should also render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  The examiner should provide the rationale for all opinions expressed. 

3.  After completion of the above development, the Veteran's claim should be readjudicated, with consideration of whether a staged rating, pursuant to Fenderson, is appropriate.  If the determination remains less than fully favorable, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


